PER CURIAM
After defendant’s convictions for theft in the third degree and criminal trespass in the second degree, her appointed trial counsel was relieved of responsibility. Defendant requested that the trial court appoint counsel to represent her at the sentencing, but it failed to do so.
Defendant was entitled to court appointed counsel for her sentencing. ORS 135.050(5). The state concedes that the trial court did not establish on the record that defendant intelligently and competently waived her right to counsel or determine whether the interests of justice required a substitution of counsel. Therefore, defendant is entitled to be resentenced.
Convictions affirmed; remanded for resentencing.